Title: From Benjamin Franklin to Charles Thomson and Thomas Mifflin, 27 January 1769
From: Franklin, Benjamin
To: Thomson, Charles,Mifflin, Thomas


Gentlemen,
London, Jan. 27. 1769.
Enclos’d is Bill of Lading and Invoice of the Books you order’d, which I wish safe to hand, and am, Gentlemen Yours and the Company’s most obedient Servant
B Franklin
P.S. On looking over your Letter I see that I am desir’d to add other Books if the List does not amount to your Money. Now that I have receiv’d the Invoice and find it amounts to so little, I shall look out for some valuable Books to send you per Storey, or to bring with me for you.
